Citation Nr: 0018913	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee.

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The appellant had active military service from September 1950 
to July 1965.

This appeal arises from the timely filed December 1998 notice 
of disagreement (NOD) and February 1999 substantive appeal.  
In a statement in January 1999, the appellant withdrew the 
issue of entitlement to an increased evaluation for 
degenerative spondylosis of the lumbar spine.  38 C.F.R. 
§ 38 C.F.R. § 20.204(a) (1999).

The issue of a compensable evaluation for defective hearing, 
right ear, is the subject of a remand contained herein.


FINDINGS OF FACT

1.  The service-connected internal derangement of the left 
knee was assigned a 10 percent evaluation in 1975, which is 
protected.

2.  The left knee disability is principally manifested by 
complaints of weakness and trouble climbing stairs, and x-ray 
evidence of degenerative changes without limitation of motion 
or instability; functional limitation is minimal.


CONCLUSION OF LAW

A compensable evaluation for internal derangement of the left 
knee is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 4.71 Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connected arthritis and instability of the knee can 
be rated separately.  VAOPGCPREC 23-97.

Painful motion of a major joint or a minor joint group caused 
by degenerative arthritis, established by X-ray, warrants a 
10 percent rating, even in the absence of limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Impairment of the knee, manifested by recurrent subluxation 
or lateral instability, severe, warrants a 30 percent 
evaluation, while moderate impairment is assigned a 20 
percent rating.  Slight impairment of the knee warrants a 10 
percent evaluation.  38 C.F.R. § 4.71 Diagnostic Code 5257 
(1999)

When leg flexion is limited to 45 degrees, or extension is 
limited to 10 degrees, a 10 percent evaluation is assigned.  
With flexion limited to 30 degrees, or extension limited to 
15 degrees, a 20 percent evaluation is granted.  38 C.F.R. 
§ 4.71 Diagnostic Codes 5260, 5261 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b)  More movement than normal (from 
flail joint, nonunion of fracture, 
relaxation of ligaments, etc.).
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d)  Excess fatigability.
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.
(f)  Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvement's of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.  
38 C.F.R. § 4.45 (1999).


Factual Background

The appellant was treated for left knee problems in service.  
During hospitalization in October 1977, it was recorded that 
the appellant reported injuring his left knee while playing 
football with other patients.  He complained recurrent 
episodes of locking in flexion, usually self-reduced by 
manipulation of the knee, and episodes of giving way with no 
history of falls.  By rating action in December 1965, service 
connection was granted for internal derangement of the left 
knee, rated noncompensable.  Examination in late 1977 noted 
subjective complaints of left knee locking, giving way, and 
pain, with objective findings of quadriceps atrophy, mild 
synovial thickening, and mild crepitation in the 
patellofemoral joint area.  There was no laxity or limitation 
of motion.  He was slow to rise from a squatting position.  
The examiner noted the old history of direct contusion with 
objective findings of quadriceps atrophy and a history of 
locking, giving way and pain.  A rating action in March 1978 
assigned a 10 percent evaluation for the left knee 
disability.  

VA clinic records for the appellant in 1996 and 1997 do not 
reflect treatment for the left knee.  He was seen at the 
podiatry clinic for foot care.  X-ray studies of the knees in 
September 1997, showed moderate degenerative arthritis in 
both knees, with small joint effusion on the left.  The 
diagnoses were moderate degenerative arthritis of both knees 
with small joint effusion on the left, and osteoporosis.

Dr. Schatz provided the appellant official examination, in 
June 1998.  The appellant did not know if he ever injured his 
left knee in service.  His knees bothered him in the morning, 
rarely gave out, and "may swell."  He did not fall but 
reported some weakness in the knees, and trouble climbing 
stairs.  He was able to perform his activities of daily 
living, and was using Tylenol as well as Indocin on an as 
needed basis for his back and knees.  

Physical examination of the knees showed normal motion with 
flexion to 140 degrees, and zero degrees of extension.  There 
was no evidence of instability and Lachman sign was negative.  
He was intact neurologically and could walk unassisted.  In 
regard to functional capacity, it was noted that he was 
retired, and his back and knee conditions minimally limited 
his overall daily activities.  The pertinent diagnosis was 
left knee strain/internal derangement.

An October 1998 rating action confirmed and continued the 10 
percent evaluation for the left knee.  Rating memorandum was 
to the effect that although there was evidence of left knee 
impairment on x-ray, range of motion was normal and the 10 
percent evaluation was protected.


Analysis

In passing the Board points out that the appellant has 
degenerative arthritis in the non-service connected right 
knee, and problems with his feet, which also are not service 
connected.  This is noted as such disabilities effect the 
appellant's functioning, and are echoed in his complaints.  

Given the record in this matter, the appellant's service-
connected left knee disability clearly can be rated on the 
basis of instability and, for reasons addressed below, may 
also be rated on the basis of limitation of motion or on the 
basis of instability and limitation of motion.  In this 
context, the most significant evidence is provided by the 
June 1998 examination that did not reveal any limitation of 
flexion or extension for the left knee, or any objective 
evidence of instability.  

The Board does note that x-ray studies in June 1998 revealed 
degenerative changes in both knees, and as reported above, 
arthritis and instability of the knee can be rated 
separately.  While in this appeal there has not been any 
official rating action for the left knee arthritis, it was 
noted in the rating memorandum, and the implication was that 
it was considered for rating purposes.  Even assuming that 
the left knee arthritis was considered part and parcel of the 
service-connected left knee disability, no change in the 
rating would be in order.  Left knee instability has not been 
objectively demonstrated, and the appellant denied any falls 
due to instability.  The appellant already has a 10 percent 
evaluation for the left knee, and the arthritis without 
limitation of motion would only warrant a 10 percent 
evaluation.  Thus, even assuming that arthritis of the left 
knee is part of the service-connected disability would not 
change the rating at this time.

The rating schedule also provides that functional limitation 
due to pain is for consideration.  In this case, functional 
limitation related to the left knee disability was considered 
by examiner in June 1998, and found to be minimal in the 
veteran's living circumstances, which did not include current 
employment.  Moreover, the veteran was not found to have 
swelling, deformity, atrophy, or disturbance of locomotion 
due to the left knee disorder.  The rating criteria require 
consideration of functional limitation, but also mandate that 
subjective complaints of functional loss must be objectively 
supported.  In this case, neither the recent examination nor 
the outpatient treatment records support the conclusion that 
there is more functional limitation than is recognized by the 
current rating.  The veteran's subjective complaints of 
weakness and problems with stairs are not only contemplated 
by the rating currently assigned, but also effectively form 
the basis for supporting the current rating, absent its 
protected status.  Thus, the clear weight of the evidence 
does not support an increased evaluation for the left knee.  
Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.




ORDER

An increased rating for left knee disability is denied.


REMAND

It is clear from the record that the appellant is seeking an 
increased rating for defective hearing. Audiology evaluation 
of his hearing was performed in May 1997 but as the appellant 
had a laryngectomy in November 1996, speech test were not 
performed and pure tone was used for rating.  A rating action 
in July 1997continued the noncompensable rating for the right 
ear, and denied service connection for left ear defective 
hearing.  A rating action in April 1998, noted his failure to 
appear for hearing testing, and continued the noncompensable 
rating.  The evaluation for hearing loss was deferred in the 
October 1998 rating action, pending audiology evaluation, 
which was conducted in November 1998.  A rating action in 
February 1999 continued the noncompensable rating for 
defective hearing in the right ear.  The appellant's February 
1999 VA Form 9, appears to have been submitted before the 
veteran received the notice of the February 1999 rating 
determination, as it requests a decision on his claim for an 
increased rating for a hearing loss.  Thus, it is 
questionable as to whether it could serve as a notice of 
disagreement with the February 1999 determination; however, 
the "Memorandum in Lieu of Formal VA Form 646" of March 
1999 by the veteran's representative clearly must be deemed a 
notice of disagreement with the February 1999 rating 
determination.  The appellant has not been provided with a 
statement of the case (SOC) on this issue.  Under the current 
case law, the Board must remand this issue for compliance 
with appellate procedures.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, the case is remanded to the RO for 
the following actions.

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should review all of the 
pertinent evidence of record in regard to 
the hearing loss claim, and then provide 
the appellant with a SOC to include the 
laws and regulations related to 
evaluation of defective hearing when only 
one ear is service connected.  A 
reasonable period of time for a response 
should be afforded.  The veteran and the 
representative are reminded respectfully 
that they must perfect an appeal by 
filing a timely substantive appeal if the 
determination remains adverse to obtain 
appellate review by the Board.

3.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order under 
appellate procedures.  By this remand, 
the Board intimates no opinion as to any 
final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



